 In the Matter OfZELLERBACHPAPER COMPANYandINTERNATIONALLONGSHOREMEN AND WAREHOUSEMEN'S UNION, LOCAL 1-26Case No. R-355.-Decided December 31 1937Paper and Paper Products Merchandising Industry-Investigation of Repre-sentatives:controversy concerning representation of employees: rival organi-zations ; substantial doubt as to majority status created by duplication of signa-tures evidencing membership in rival organizations ; picketing by one of rivalorganizations-UnitAppropriate for Collective Bargaining:employees in operat-ing department ; no controversy asto-Election OrderedMr. David Sokol,for the Board.Ehrlick, Naylan& Crum,byMr.Philip EhrlickandMr.PhilipsM. Richards,of Los Angeles,Cal. for the Company.Mr. Carey McWilliams,of Los Angeles,Cal., for the Longshore-men.Mr. Otto J. EmmeandMr. Thomas L. Brooks,of Los Angeles, Cal.,for Local 598.Mr. Joseph B. Robison,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEOn September 9, 1937, International Longshoremen and Ware-housemen's Union, Local 1-26,1 herein called the Longshoremen, filedwith the Regional Director for the Twenty-first Region (Los Angeles,California) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of ZellerbachPaper Company, Los Angeles, California, herein called the Company,at its Los Angeles warehouse, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnSeptember 24, 1937, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series I, as amended, ordered an investigation and authorized'The name of the union appears on the petition as "Longshoremen and Warehouse-men's Union"The petition was amended to correct the name on October 14, 1937, atthe hearing in this case.348 DECISIONS AND ORDERS349the Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On September 30, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theLongshoremen, and International Brotherhood of Teamsters,2 hereincalled the,Teamsters, a labor organization named in the petition asclaiming to represent some of the Company's employees.Pursuantto the notice of hearing and a further notice postponing the holdingof the hearing for one day, a hearing was held in Los Angeles, Cali-fornia, on October 12 and 14, 1937, before Clifford D. O'Brien, theTrial Examiner duly designated by the Board.On October 12, atthe hearing, General Warehousemen's Union 598, herein called Local598, a labor organization chartered by the Teamsters, moved to inter-vene in the proceedings.The motion was granted by the TrialExaminer.Counsel for all parties stipulated that they had beenserved with proper notice of the hearing.On October 15, 1937, Local 598 petitioned the Board to reopen thehearing for the purpose of introducing certain newly-acquired evi-dence.After considering this petition and the objections theretofiled by the Longshoremen on October 16, 1937, the Board notified theparties that the hearing would be reopened on October 21, 1937, forthe limited purpose of introducing the evidence described in thepetition of Local 598, and for the introduction of testimony by theLongshoremen to rebut the effect of that evidence.The hearing wasclosed on October 21, 1937.At the hearing the Board, the Company, the Longshoremen, andLocal 598 were represented by counsel. Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.The Board has re-viewed the rulings of the Trial Examiner on motions and on objec-tions to the admission of evidence and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYZellerbach Paper Company was incorporated in the State of Cali-fornia on May 23, 1907. It is a wholly owned subsidiary of CrownZellerbach Corporation, which was incorporated in Nevada in 1924.The Company is engaged in the distribution of all types and descrip.tions of paper and paper products.None of these articles are pro-duced by the Company itself, all of them being bought from other2 Although the name of this organization so appears in the petition,its full name isInternational Brotherhood of Teamsters, Chauffeurs, Stablemen, and Helpers of America. 350NATIONAL LABOR RELATIONS BOARDconcerns in the same form as that in which they are distributed.Merchandise is purchased from mills located in all of the paperproducing centers in the United States, including cities inWash-ington,Oregon,Wisconsin, Ohio, and Massachusetts.The mer-chandise is shipped either directly to the customers of the Com-pany, located in such states as California, Oregon,Washington,Utah, Nevada, Arizona, New Mexico, Missouri, and Illinois, or toits own warehouses, located in California, Oregon, Washington, Utah,and other states.Merchandise which is shipped first to Companywarehouses is later reshipped, sometimes to customers located instates other than those in which these warehouses are located.Most of the Company's sales are made directly to consumers, orto converters who, by additional manufacturing processes, recon-vert the articles purchased into the form in which they are soldto the consuming public.The Company uses all means of trans-portation, including rail, truck, and boat.In addition to the ware-houses located in the states named above, the Company has officesin 19 cities located in California, Nevada, Arizona, Oregon, Wash-ington, Utah, Missouri, Illinois, and New York.Through its parentcorporation, Crown Zellerbach Corporation, the Company is partof a nation-wide system for the production and distribution of paperand paper products.The Los Angeles warehouse of the Company has 220 employees.The merchandise there handled is received from points both withinand without California, and is shipped to customers within and with-out the State.At least 51 per cent of the merchandise distributedby the Company is purchased from vendors located outside of Cali-fornia.A substantial portion, the exact amount of which it is im-possible to ascertain, moves in interstate commerce.Between October1, 1936 and September 30, 1937, more than half of the paper andpaper products received by the Company at its Los Angeles andother California warehouses came from outside of the State of Cali-fornia, and amounted to more than $1,000,000 in value.Duringthe same period, a substantial portion of the merchandise shippedfrom the Company's California warehouses was sold and deliveredto customers in Utah, Washington, Oregon, Nevada, Arizona, andthe Territory of Hawaii.3H. THE ORGANIZATIONS INVOLVEDInternational Longshoremen and Warehousemen's Union is a labororganization affiliated with the Committee for Industrial Organiza-tion.Local 1-26 received its charter from the parent organization3 The facts as given above are taken from Board's Exhibit No. 2, a stipulationenteredinto by counsel for the Board and the Company, and the documents attached thereto. DECISIONS AND ORDERS351on about September 21, 1937.This local was previously affiliatedwith the International Longshoremen's Association. In a referen-dum vote taken in the Pacific Coast District of that Association, thelocal transferred its allegiance to the International Longshoremenand Warehousemen's Union.Local 1-26 admits to membership allemployees of the Company in its operating department, exclusive ofsupervisory and clerical employees.International Brotherhood of Teamsters, Chauffeurs, Stablemen,and Helpers of America is a labor organization affiliated with theAmerican Federation of Labor. General Warehousemen's Union 598,which intervened in this case, is a local of the Teamsters which admitsto membership all of the employees in the operating department ofthe Company except the drivers. The latter are eligible to membershipin Local 208 of the Teamsters, herein called Local 208.However, forthe purposes of this proceeding, Local 598 claims to represent bothgroups of employees.No contention has been made by any represen-tative of the Teamsters that the employees in the Company's operat-ing department should be divided for any purposes.III.THE QUESTION CONCERNING REPRESENTATIONBefore June 1937, none of the employees in the wholesale paperindustry in the Los Angeles area were organized except the membersof a craft group, the cutters, who had an organization of their ownand had secured contracts with the various employers. In thatmonth a warehouse organizing committee of the predecessor organiza-tion of the Longshoremen started a campaign on the West Coast.In July, it turned its attention to the Company and other wholesalepaper houses.On July 30, 1937, after a majority of the warehouseemployees had been organized, a proposed contract, which had beenapproved by the membership, was sent to the employers.The latterindicated a desire to bargain as a unit, and on August 27, 1937, acommittee representing the employers met with a committee from theLongshoremen to consider the terms of the proposed contract.Priorto that time, on August 13, 1937, a list of the employees of the Com-pany who had become members of the Longshoremen had been sentto the Company.Negotiations were continued on September 1 and2, 1937, but by that time the Teamsters had presented its rival claims.There is evidence that up to September 1, 1937, the Company re-garded the Longshoremen as representing a majority of its operatingdepartment employees and that considerable progress toward agree-ment was made on that date in the negotiations concerning the pro-posed contract.A representative of the Teamsters testified that his first contactwith the Company was on June 1, 1937.However, there does not 352NATIONAL LABOR RELATIONS BOARDappear to have been any active attempt on the part of the Teamstersto secure the Company'semployees as members until August 31,1937.On that date a picket line of from 100 to 200 men wearingTeamsters armbands appeared at the warehouse.Its leaders statedthat the pickets would stay until the Company's drivers joined theirorganization.The Company,in conference with its men,arrived ata temporary solution whereby the drivers and the Company's trucksstayed in the warehouse,and deliveries were made by hired equip-ment manned by members of the Teamsters. The following day, thedrivers determined to make deliveries themselves,and althoughthere was no picket line, considerable violence ensued throughoutthe city in the course of these deliveries.On September 2, 1937, thefinal day of negotiations between the Longshoremen and the em-ployers, the Teamsters'picket line was reestablished.The Long-shoremenrequestedthe employers to secure an injunction againstitsrivalsand when theemployers refused, negotiationswereterminated.During the course of the morning,the Company wasinformed that its drivers had all joined the Teamsters; 4whereuponthe picket line was withdrawn and deliveries were recommenced.On September 3, 1937, the Teamsters'picket line reappeared, itsleaders this time announcing their intention of securing the balanceof the Company's operating department employees.The picket linecontinued at the plant on September 4 and 7, the 5th and 6th beingholidays.During this period, the operations of the Company werecompletely at a standstill.On September 7, 1937, a majority of theoperating employees of the Company signed applications in Local598, and several others followed their example on the two succeed-ing days.Also on September7, the Companysigned a contract withthe Teamsters,by the terms of which the former agreed to ne-gotiatewiththe latter concerningtheworkingconditions of thewarehousemen and drivers,provided that a majority of those em-ployees were members of the contracting union.5On September 8,1937, the Teamsters submitted a list of its members to the Com-pany.On the followingday, theLongshoremen filed the petitionwhich is the basis of this proceeding,and the Company was notifiedthat this petition had been filed.On September 18 and 21, 1937,the Longshoremen wrote to theCompany'e claiming to represent a majority of the employees, andrequesting a meeting.The Companyacknowledged receipt of thefirst communication and requested a list of the men theLongshore-men claimed to represent.?On September-22,the Longshoremen pre-4 Presumably the drivers signed applications in Local 208Their names do not appearon any of the applications to membership in Local 598 Intervenor's Exhibit No 15 Petitioner's Exhibit No. 13.The contract also provided for arbitration, and forbadestrikesand lock-outs6 Petitioner's ExhibitsNos. 9 and 10.4 Petitioner's Exhibit No. 5. DECISIONSANDORDERS353pared a list of its members and notified the Company that this listwas being sent to the Board for comparison with the Company payroll."On the same day, however, the Company wrote to the Team-sters acknowledging receipt of the list sent to it on September 8, 1937,and recognizing the Teamsters as bargaining agent for its members.9On the same day it also wrote the Longshoremen,10 enclosing a copyof the letter to the Teamsters.There have been some negotiationssince that date between the Company and the Teamsters, but no con-tract covering conditions of employment has been reached.On October 6 and 7, 1937, the Longshoremen circulated a documentamong the Company's employees by the terms of which the signersreaffirmed their desire to remain members of the Longshoremen andstated that they had been forced to accept membership in the Team-sters against their will.Thirty-seven signatures were obtained.OnOctober 14, 1937, the day that the first hearing in this case wasclosed, the Teamsters circulated a document to which they obtained45 signatures."By its terms, the signers stated their desire to re-main members of the Teamsters and that any Longshoremen docu-ment signed by them was void.At the present time, therefore, a question concerning representa-tion has arisen by reason of the fact that there are two unions claim-ing to represent a majority of the employees here involved, and thefact that the Company, although bargaining with one of them forthe benefit of its own members, has recognized the possibility of be-ing required to bargain with the other, if it is designated by a majorityof the employees.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEFrom September 3 to 7, 1937, the operations of the Company at itschief warehouse were completely at a standstill clue to the picket linemaintained by the Teamsters, in connection with the dispute de-scribed above.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close,'intimate, and substantialrelation to trade, traffic, and commerce among the several States, andhas led and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.8 Petitioner'sExhibit No 11The list was sent to the Board on September 24 ;Petitioner'sExhibits Nos 32 and 12a.9Petitioner's Exhibit No. 6a.10 Petitioner'sExhibit No 6."It was for the purpose of introducing this list that the hearing in this case wasreopened on October 21, 1937. 354NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITAll of the parties are agreed that the employees in the operatingdepartment of the Company, with the exception of the cutters, con-stitute a unit appropriate for the purposes of collective bargaining.The Company's pay roll for October 1, 1937, covering employees ofthat description was admitted in evidence.12The only employeesamong the 71 appearing on that list about whom there is questionare four foremen and one assistant foreman.According to the testi-mony of P. K. Holland, the Company's manager, each of the foremenhas complete supervision over one of the four parts of the operatingdepartment.They engage in manual labor "on occasion" and haveno authority to hire or.discharge, but they make recommendations tothe personnel department, with whom that authority rests. It willbe seen, however, that their recommendations are entitled to greatweight since they work directly with the men and are in constantcontact with them.The assistant to the city delivery foreman has"subordinate authority" and takes charge in the absence of his supe-rior.He also has limited authority to recommend hiring and dis-charging.While Holland testified that any employee has the rightto make such recommendations, it is clear in any case that the efficientoperation of the various parts of the operating department is sub-stantially the responsibility of these five men.They will be excludedfrom the appropriate unit.We find that the employees in the operating department of theLos Angeles warehouse of the Company, exclusive of foremen, theassistant foreman, and cutters, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and collective bargaining, and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe record in this matter contains at the present time (1) a listof the men who had been members of the Longshoremen prior toSeptember 22; (2) application cards, of warehousemen only, to mem-bership in the Teamsters; (3) a list of men who on October 6 and 7,1937, claimed to be loyal to the Longshoremen; and (4) a list of menwho on October 14, 1937, claimed to be loyal to the Teamsters. TheCompany submitted its October 1 pay roll for the operating depart-ment.13 It lists 71 men, 14 of whom are drivers. In addition five of12Board's Exhibit No 5iiBoard's Exhibit No.5.While the date of this pay roll is not decisive of the issuesin this case, the pay roll can be used for the purpose of making a rough estimation ofthe situation. DECISIONS AND ORDERS355those listed are foremen or assistant foremen and hence not withinthe unit found appropriate by the Board. Comparing the names onthe various union documents with the pay roll, it appears that bySeptember 22, 1937, 47 out of 66 in the appropriate unit had becomemembers of the Longshoremen.This membership, however, had beenacquired prior to September 1, 1937.By September 9, 1937, 45 outof the 52 men in the appropriate unit, exclusive of drivers, had signedapplication cards in Local 598.14On October 6 and 7, 1937, 34 out of66 of the men affirmed their allegiance to the Longshoremen, and onOctober 14, 1937, 44 out of the same 66 affirmed their allegiance tothe Teamsters.Without going in detail into the number of duplica-tions between these four compilations, it is sufficient to state that thenames of 15 men appear on both of the October lists.In order to rebut the effect of the applications to membership inthe Teamsters, and, at the reopening of the hearing in this proceed-ing, in order to rebut the effect of the signed petition put in evidenceby the Teamsters, witnesses for the Longshoremen testified that theTeamsters had resorted to intimidation by violence and threats ofviolence.15While the testimony was quite general in character, allof the witnesses, including a company executive, and the only wit-ness called by the Teamsters agreed that, at least on September 1,1937, employees of the Company had been subjected to attacks. Itis indeed significant that none of the employees could be induced totestify voluntarily, and the absence of direct evidence of violencepracticed upon those men is quite possibly due to fear of furtherviolence.This much is clear.A majority of the employees in the operatingdepartment of the Company, for reasons best known to themselves,have signed whatever documents have been placed before them at anytime.Although the latest list of names was procured by the Team-sters, in view of the continued vacillation of the employees, it is ap-parent that none of these documents, whether in the form of appli-cation cards or memorials, can be accepted as proof that the signershave definitely selected any of the labor organizations here involvedas their representative for the purposes of collective bargaining. .We find that the question concerning representation which hasarisen can only be resolved by means of an election by secret ballot.In accordance with our usual practice, eligibility to vote in theelection will be extended to those who were in the employ of the14As noted above,the record does not disclose how many of the 14 drivers joined Local208 of the Teamsters15Prior to the commencement of the hearing the Longshoremen filed two requests forthe issuance of subpenas on a large number of persons,including employees of the Com-pany and members of the Los Angeles police force,in order to prove the practice ofintimidation by the Teamsters.These requests were denied by the Board. 356NATIONALLABOR RELATIONS BOARDCompany, within the appropriate unit, during the pay roll periodimmediately preceding September 9, 1937, the date of the petition,exclusive of those who have voluntarily quit or have been dischargedfor cause between that period and the date of the election.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Zellerbach Paper Company, Los Angeles,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The employees of Zellerbach Paper Company in the operatingdepartment of the Los Angeles warehouse of the Company, exclusiveof foremen, the assistant foreman, and cutters, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofrational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Zellerbach Paper Company, Los Angeles, California, an elec-tion by secret ballot shall be conducted within fifteen (15) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twenty-First Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among thoseemployees of Zellerbach Paper Company in the operating departmentof the Los, Angeles warehouse of the Company, exclusive of foremen,the assistant foreman, and cutters, who were in the employ of theCompany during the pay roll period immediately preceding Septem-ber 9, 1937, excluding those who have voluntarily quit or have beendischarged for cause between that period and the date of the election,.to determine whether they desire to be represented by InternationalLongshoremen andWarehousemen's Union, Local 1-26, affiliatedwith the Committee for Industrial Organization, or by GeneralWarehousemen's Union 598, affiliated with the American Federationof Labor, for the purposes of collective bargaining, or by neither. DECISIONS AND ORDERS[SAME TITLE]SUPPLEMENTAL DECISION AND DIRECTION OFELECTION357January 19, 1938By Decision dated December 3, 1937, the National Labor RelationsBoard, herein called the Board, as part of the investigation authorizedto ascertain representatives for the purposes of collective bargainingwith Zellerbach Paper Company, herein called the Company, directedthe Regional Director for the Twenty-first Region, acting as agentfor the Board, and subject to National Labor Relations Board Rulesand Regulations-Series 1, as amended, to conduct an election bysecret ballot among the employees in the operating department oftheLos Angeles warehouse of the Company, exclusive of fore-men, the assistant foreman, and cutters, who were in the employ ofthe Company during the pay roll period immediately preceding Sep-tember 9, 1937, to determine whether they desired to be representedby International Longshoremen and Warehousemen's Union, Local1-26, herein called the Longshoremen, affiliated with the Committeefor Industrial Organization, or by General Warehousemen's Union598, herein called Local 598, affiliated with the American Federationof Labor, for the purposes of collective bargaining, or by neither.Pursuant to said Direction of Election, the Regional Director con-ducted an election by secret ballot on December 17, 1937.On December 18, 1937, the Regional Director caused to be servedon the parties his Intermediate Report on the conduct of the ballot.As to the results of a secret ballot, the Regional Director reportedthe following :Total number eligible_______________________________________ 66Total number of ballots cast________________________________ 66Total number of ballots cast for the Longshoremen----------- 33Total number of ballots cast for Local 598____________________ 31Total number of ballots cast for neither organization-----__-_2Total number of blank, void, and challenged ballots cast-------0Subsequent to the service of the Intermediate Report, Local 598filed a protest objecting to certification of the Longshoremen.TheRegional Director, having found that the protests raised no substan-tial or material issue, forwarded the Intermediate Report to Wash-ington, D. C.Two of the three specifications in the protest of Local 598 dealtsolely with the fact that no union had secured a majority of the votescast in the election.This fact will be further considered below. - The-other specification dealt with the fact that certain foremen and a sub- 358NATIONAL LABOR RELATIONS BOARDforeman were kept from balloting in the election.This specificationraises no problem which was not considered and dealt with by theBoard in its Decision in this case.Moreover, a list of those eligibleto vote, which excluded the men in question, was posted prior to theelection, and no objection was made to their exclusion; nor did theyattempt to vote when the election was held.InMatter of Interlake Iron CorporationandAmalgamated Asso-ciation of Iron, Steel, and Tin Workers of North America, Local No.1657,1the Board, in reaffirming its policy of providing a space on theballot, in elections involving two or more rival unions, in which a votermay indicate that he does not desire either of the named unions torepresent him, stated that, "In the event that the election in the pres-ent case results in none of the three preferences obtaining a majorityof the votes cast, we will, upon the request of the labor organizationreceiving the greater number of votes, promptly direct a run-off elec-tion in which the ballot will allow employees the opportunity to votefor or against this organization."In the instant case, a majority of the employees in the appropriateunit have indicated a desire to bargain collectively with the Company,although they have accorded neither of the rival unions a majority.On January 10, 1938, the Longshoremen, having received the greaternumber of votes, requested, by a letter addressed to the Board, that arun-off election be held.The Board finds that the question concerningrepresentation can best be resolved by a run-off election and will so,direct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Zellerbach Paper Company, Los Angeles, California, an electionby secret ballot shall be conducted within fifteen (15) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III, Section 9, of said Rules and Regulations, among those em-ployees of Zellerbach Paper Company in the operating department ofthe Los Angeles warehouse of the Company, exclusive of foremen, theassistant foreman, and cutters, who were in the employ of the Com-14 N. L. R B. 55. DECISIONS AND ORDERS359parry during the pay roll period immediately preceding September 9,1937, excluding those who have voluntarily quit or have been dis-charged for cause between that period and the date of the election, todetermine whether or not they desire to be represented by Interna-tional Longshoremen and Warehousemen's Union, Local 1-26, affili-ated with the Committee for Industrial Organization, for the pur-poses of collective bargaining.67673-38-vol. iv-24